Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	In claim 13, line2, “0 degrees” has been changed to – 5 degrees –
	In the specification, page 6, lines 6-8, “provisional… each of” has been changed to
--  Patent No. 11,065,559 --; and in line 11, “62/784,102 and 16/724,023” has been changed to – U.S. Patent No. 11,065,559 --.

Authorization for this examiner’s amendment was given in an interview with Bradley Cardon on July 29, 2021.

The following is an examiner’s statement of reasons for allowance: The recitation of an inclined separator vessel comprising a first overflow weir plate defining a lower section and a second overflow weir plate defining an upper section, with a gas outlet at the top of the upper section, an oil outlet at the bottom of the lower section and a clear water withdrawal opening below the second weir plate patentably distinguishes over the prior art of record. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778